Anderson, J.,
delivered the opinion of the court.
Appellant, Earl Manning, Avas indicted, tried, and convicted in the circuit court of Forrest county or receiving-stolen goods, and sentenced to pay a fine of two hundred dollars and to confinement in the county jail for six months, from Avhieh judgment he prosecutes'this appeal.
The indictment charged that the appellant received and had in his possession eight pairs of shoes of the value of sixteen dollars, knoAving the same to have been stolen. The evidence in the case showed that appellant was guilty of the larceny of the shoes in question; It is con*181tended on behalf of the appellant that, under the authority of Sartorious v. State, 20 Miss. 602, and Frank v. State, 67 Miss. 125, 6 So. 842, the judgment of ihe trial court must be reversed. It was held in each of those cases that, where a defendant is. charged with receiving stolen goods and the evidence shows that he is guilty of the larceny of the goods in question, he cannot be convicted of the offense with Avhich he is charged. These cases, therefore, are decisive of the question here in favor of the contention of the appellant. This is simply a case where the defendant was charged with one offense and convicted of another separate offense. The two offenses are akin to the extent that the crime of receiving stolen goods cannot be committed, except as to goods which have be,en stolen. But the thief cannot be guilty of both offenses.

Reversed and remanded.